Citation Nr: 0323836	
Decision Date: 09/13/03    Archive Date: 09/23/03

DOCKET NO.  95-35 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for otitis media of the 
right ear.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The appellant had a period of active duty for training from 
April 10 to April 19, 1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which found that new and material 
evidence for service connection for left ear otitis media had 
not been received.  In a January 1999 decision, the Board 
found that new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for 
otitis media.  The Board subsequently remanded the claim for 
further development and adjudication.

In March 2000, the matter was again before the Board.  At 
that time, the Board denied the appellant's claim of 
entitlement to service connection for otitis media of the 
right ear.  The appellant appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 2000 Order, the Court vacated the March 2000 Board 
decision and remanded the matter to the Board for re-
adjudication.  In August 2001, the Board denied the 
appellant's claim of entitlement to service connection for 
otitis media of the right ear.  The appellant once again 
appealed to the Court.  In a November 2002 Order, the Court 
vacated the August 2001 Board decision and remanded the claim 
to the Board for readjudication pursuant to 38 U.S.C.A. 
§ 5103(a) as amended by the Veterans Claims Assistance Act of 
2000 (VCAA) and in light of Court decisions construing the 
statute's application.  

The Board would note that in a December 2002 rating decision, 
the RO found that service connection was warranted for 
bilateral hearing loss.  Thus, the appellant's claim of 
entitlement to service connection for right ear hearing loss 
is no longer on appeal.  In a June 2003 letter, the 
appellant's representative raised a claim of entitlement to 
service connection for anxiety, depression, and sleep 
disturbance as secondary to the service connected hearing 
loss.  The matter is not properly before the Board at this 
time and is referred to the RO for appropriate action and 
adjudication.




REMAND

In accordance with the VCAA, and especially in light of the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Charles v. Principi, 16 Vet. App. 370 (2002), 
additional development is required for this claim prior to 
any further action by the Board.  Specifically, the veteran 
must be advised as to the laws and regulations pertinent to 
his claim, and of the delegation of responsibility between VA 
and the veteran in procuring the evidence relevant to the 
claim.  It should also be determined whether any additional 
development of the claim is required under the VCAA.  
Further, in light of recent precedent, Disabled American 
Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003), it is 
apparent that the Board itself cannot undertake such actions.  

In light of the above, this claim is REMANDED for the 
following:

1.  Efforts must be undertaken to review 
the claims file and ensure that all VCAA 
notification and development action, as 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002), has been taken for the claim.  
This action should include written notice 
to the veteran and his representative of 
the provisions of the VCAA and the laws 
applicable to the claim, as well as the 
roles of VA and the veteran in identifying 
and gathering evidence relevant to the 
claim per Quartuccio.  The veteran and his 
representative must be afforded the 
appropriate period of time for response to 
all such notice and development, as 
required by VA law.     

2.  Thereafter, the claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should again be allowed for response by 
the veteran and/or his representative.  

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
claim, either favorable or unfavorable, at this time.  The 
veteran may submit any additional evidence and argument which 
he desires to have considered in connection with the claim.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is so 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


